Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-8,10,12-18,21-23 and 25-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner does not believe claim 1 is worded to reflect what applicant intends to claim.  As worded, claim 1 requires changing at least one of a translucence AND at least one of a color. Examiner suggests that for clarity, alternatives should be claimed using either a Markush group or by using the word “or”.  For example, “at least one of A and B” is not worded in the alternative.  Rather, –at least one of A and B-- means at least one that includes both A and B.  Put another way, "at least one of A, B, and C" means that the selection must have at least one of A, and at least one of B, and at least one of C, while "at least one of A, B, or C" means that the selection must have at least one of A, or at least one of B, or at least one of C.  If applicant also wants to clearly include the possibility of combinations, it is suggested that applicant claim --at least one of A or B or C or combinations thereof--.   Note that Markush wording, while not required, removes any ambiguity.  What is it that applicant intends?  See Superguide Corp v. DirecTV Enterprises, 358 F3d 870 (2004):

court’s construction and that the phrase “at least one of” means “one or more.” Rhine v. Casio, Inc., 183
F.3d 1342, 1345 (Fed. Cir. 1999). The issue here is what does “at least one of” modify? The criteria
listed in the claim at issue consist of four categories (program start time, program end time, program
service, and program type). Each category is further comprised of many possible values. SuperGuide
contends that the phrase “at least one of” modifies the entire list of categories, i.e., selection and storage
of one or more values for one or more of the four listed categories is required.[9] DirecTV, on the other
hand, argues that the phrase “at least one of” modifies each category in the criteria list, i.e., one or more
values in each category are required.
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria,
and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive
list. A common treatise on grammar teaches that “an article of a preposition applying to all the members
of the series must either be used only before the first term or else be repeated before each term.”
Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring,
summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical
principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list… 
Lastly, we decline to enlarge the claim scope from its plain and ordinary meaning based on the
prosecution history in this case because the ’211 patentee did not clearly and explicitly define the term
“and” in the covered criteria list as “or.”[14] See N. Telecom, 215 F.3d at 1295 (holding that vagueness
and inferences in the prosecution history do not rebut an ordinary meaning of a claim term).

To avoid any ambiguity, examiner requests that applicant amend the claim language to clearly recite whether the list is in the conjunctive or the alternative.
	Similarly to claim 1 above, claim 3 recites “at least one of the first and second coatings”, claim 13 recites “at least one of the first and second substrates”, claim 14 recites “at least one of a color, a translucence and a reflectivity” and “at least one of the first and second substrates”, claim 15 recites “at least one of the first and second coatings”. Examiner believes these are intended to be listed in the alternative form.  

Claim 8 recites “the adhesive strength of the intermediate region”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the intermediate region has an adhesive strength since the claim states that the intermediate region is free from adhesives.
Claim 10 recites “the non-adhesive region”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 10 states that the intermediate region is composed of said non activated adhesive, however this seems to contradict claim 8 which states that the intermediate region is free from adhesives. It is unclear what claim 10 requires. Similarly, claim 12 states that the intermediate region comprises a hot melt adhesive, while claim 8 states that the intermediate region is free from adhesives. 
Claim 15 recites “the breakdown voltage” and “the insulating layer”. There is insufficient antecedent basis for these imitations in the claim. 
Claim 18 states that “the assemblies are arranged in a stacked manner, and wherein an order of the first and second substrate of adjacently arranged strip assemblies is reversed so that adjacently arranged strip assemblies share either the first substrate or the second substrate”. It is unclear what this means as it is not shown in the drawings or clearly explained in the specification.
Claim 21 recites “a plurality of slats”. It is unclear if the plurality of slats is different from the plurality of strips in claim 1. Examiner presumes applicant is referring to “the plurality of strips” from claim 1 and not a new plurality of slats. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge part being elongated in a first direction parallel to the first and second substrates, a length of the intermediate part in a direction perpendicular to the first direction being larger than two times the thickness of the intermediate part and being smaller than a length of the slat part in a direction perpendicular to the first direction as recited in claim 7 and the assemblies arranged in a stacked manner and an order of the first and second substrate of adjacently arranged strip assemblies is reversed so that adjacently arranged strip assemblies share either the first substrate or the second substrate as recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1-4,6,13,14,17-18,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/041848 (also disclosed as Applicant Admitted Prior Art (AAPA) ) in view of Satoh et al 2016/0231637.
In regard to claim 1 , WO ‘848 Figure 2  discloses a strip assembly, comprising: 
A first translucent substrate comprising a first body (5).
A second translucent substrate comprising a second body (4) and arranged spaced apart from the first substrate (5).
A plurality of strips (10-13) arranged in between the first (5) and second substrate (4), each strip (10-13) having one end thereof hingedly connected to the second substrate (4).
A first electrode (6) being spaced apart from the strips (10-13) and configured for receiving an electrostatic charge for charging the first electrode.
A second electrode (unnumbered, but shown connected to strips 10-13) connected to the strips (10-13) and configured for receiving an electrostatic charge for charging the strips (10-13).
Wherein each strip (10-13) is configured to pivot relative to the second substrate (4) under the influence of an electrostatic force that is generated by the electrostatic charges on the strips (10-13) and the first electrode (2), thereby changing at least one of a translucence and a color of the assembly.
WO ‘848, Figure 2 fails to disclose:
 Wherein the first substrate comprises a first coating covering said first body and forming said first electrode.  
Satoh et al ‘637 discloses:
 Wherein the first substrate (11) comprises a first coating (12) covering said first body and forming said first electrode.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘184 to make the first electrode be formed of a coating covering the first substrate as taught by Satoh et al ‘637 as such is known as an acceptable means for producing an electrode for rotating a member in a light controlling apparatus. 
In regard to claim 2, WO ‘184 fails to disclose:
Wherein the second substrate further comprises a second coating covering the second body, wherein the strips are connected to the second body via the second coating, and wherein said second coating forms the second electrode.  
Satoh et al ‘637 discloses:
Wherein the second substrate (22) further comprises a second coating covering the second body (21), wherein the strips (32) are connected to the second body (21) via the second coating (22), and wherein said second coating forms the second electrode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘184/AAPA to make the second substrate comprise a second coating forming the second electrode as taught by Satoh et al ‘637 as such is known as an acceptable means for producing an electrode for rotating a member in a light controlling apparatus.
In regard to claim 3, WO ‘184/AAPA/Satoh et al ‘637 disclose:
Wherein at least one of the first and second coatings (12,22 as taught by Satoh et al ‘637) comprises a low emissivity coating. (paragraph [0046] states indium tin oxide which is a low emissivity coating)
In regard to claim 4, WO ‘184/AAPA discloses: 
Wherein each strip comprises a flexible hinge part (7, shown in AAPA Figure 1) and a substantially rigid slat part (stated on page 2, paragraph 3 of WO ‘848), wherein one end of the hinge part is fixedly connected to the slat part, and wherein an opposing end of the hinge part is fixedly connected to the second substrate (4), said hinge part allowing a substantially independent translation and rotation of the slat part relative to the second substrate (4), and said hinge part being configured to allow the slat part to position itself under the influence 
In regard to claim 6, WO ‘848 discloses:
Wherein the hinge part (7, shown in AAPA) comprises a first region in which the hinge part (7, AAPA) is fixedly positioned to the second substrate (3 as shown in AAPA), a second region in which the hinge part (7, AAPA) is fixedly positioned to the slat part (6, AAPA), and an intermediate region that extends between the first and second region.  
In regard to claims 13-14 and 17-18 WO ‘848 disclose:
Wherein at least one of the first and second substrates comprises (4,5) a glass panel. ( Page 4)
Wherein at least one of a color, a translucence, and a reflectivity of the strips is different from that of at least one of the first and second substrates. (column 4, lines 1-13 states that the substrates (plates) can have elements to change reflectivity)
A high voltage source (8) having a first terminal connected to the first electrode (6), and a second terminal connected to the second electrode, said high voltage source being configured for generating a high voltage between the first and second terminal. (shown in Figure 2) 
Wherein the strip assemblies are arranged in a stacked manner, and wherein an order of the first and second substrate of adjacently arranged strip assemblies is 
In regard to claim 21, WO ‘848 discloses a method for manufacturing the strip assembly comprising: 
Providing the second translucent substrate (4).
Arranging the plurality of strips (10-13) on the second substrate (4), which strips (10-13) are elongated in a first direction.
Providing a flexible hinge part (7) that is elongated in said first direction; and for each slat, fixedly positioning the hinge part (7) with respect to the second translucent substrate (4) and the slat (10-13).
The hinge part (7) thereby having a first region in which the hinge part is fixedly positioned to the second substrate (4), a second region in which the hinge part is fixedly positioned
As best understood, claims 7 ,8 , 10 ,12,22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/041848 (also disclosed as Applicant Admitted Prior Art (AAPA) ) and Satoh et al 2016/0231637 as applied to claims 1 and 21 and further in view of Colson et al 5,638,880.  
As best understood, in regard to claim 7, WO ‘848 (AAPA)/Satoh et al ‘637 disclose: 
Wherein the hinge part (7, AAPA) is elongated in a first direction substantially in parallel to the first and second substrates (5,4).
WO ‘848 (AAPA)/Satoh et al ‘637 fails to disclose:
 A length of the intermediate part in a direction perpendicular to the first direction being larger than two times the thickness of the intermediate part and being smaller than the length of the slat part in a direction perpendicular to the first direction.
With reference to Figure 51, Colson ‘880 discloses: 
Wherein the hinge part (44) is elongated in a first direction substantially in parallel to the first and second substrates (14), a length of the intermediate part in a direction perpendicular to the first direction being larger than two times the thickness of the intermediate part and being smaller than the length of the slat part (20) in a direction perpendicular to the first direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘848/Satoh et al ‘637 to make the hinge part have the claimed lengths and sizes as taught by Colson ‘880 in order to facilitate a desired amount of flexibility and movement of the slat. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
In regard to claim 8, WO ‘848/Satoh et al ‘637 fail to disclose:
Wherein the first region comprises an adhesive configured to fixedly connect the first region of the hinge part and the second substrate together, wherein the second region comprises an adhesive configured to fixedly connect the second region of the hinge part and the slat part together, and wherein the adhesive strength of the first and second region is substantially larger than the adhesive 
With reference to Figure 37 Colson et al ‘880 disclose:
Wherein the first region (18, side) comprises an adhesive configured to fixedly connect the first region of the hinge part (44) and the substrate (14) together, wherein the second region (18, top) comprises an adhesive configured to fixedly connect the second region of the hinge part (44) and the slat part (12) together, and wherein the adhesive strength of the first and second region is substantially larger than the adhesive strength of the intermediate region, and wherein the intermediate region is substantially free from adhesives.  
It would have been obvious to one having ordinary skill in the art to include a first and second region comprising adhesive as taught by Colson et al ‘880 since such is disclosed as providing a strong bond between moving parts. 
In regard to claims 10 and 12, WO ‘848/Satoh et al ‘637/Colson et al ‘880 disclose:
Wherein the first and second regions (18, Colson et al ‘880) each comprise an activated adhesive (hot melt, as taught by Colson et al ‘880, column 7, lines 25-47), wherein the non-adhesive region comprises a non-activated adhesive, and wherein the first and second regions are each substantially composed of said activated adhesive and wherein the intermediate region is substantially composed of said non-activated adhesive.  
Wherein the first (18), second (18), and intermediate (between 18) regions each comprise a hot melt adhesive (as taught by Colson et al ‘880).  
In regard to 22, WO ‘848/Satoh et al ’637 fails to disclose: 
Wherein said providing a flexible hinge part  comprises: arranging an adhesive to be activated over a longitudinal edge of the slat along the first direction, said adhesive covering:   an edge region of the slat, the adhesive thereby forming the second region of the hinge part, and said adhesive covering a region of the second substrate adjacent and parallel to the edge region, said region forming the first region and the intermediate region of the hinge part; and activating the adhesive only in the first and second regions of the hinge part.  
Colson et al ‘880 disclose: 
Wherein said providing a flexible hinge part  comprises: arranging an adhesive to be activated over a longitudinal edge (at 18) of the slat (12) along the first direction, said adhesive covering:  an edge region of the slat (12), the adhesive thereby forming the second region of the hinge part (44), and said adhesive covering a region of the second substrate (14) adjacent and parallel to the edge region, said region forming the first region and the intermediate region of the hinge part (7); and activating the adhesive only in the first and second regions of the hinge part. (activated by hot melt)  
It would have been obvious to one having ordinary skill in the art to provide the hinge with the adhesive as taught by Colson et al ‘880 since such is disclose as providing a strong bond between moving parts.
In regard to claim 23, WO ‘848/Satoh et al ’637/Colson et al ‘880 disclose: 
Wherein the adhesive comprises a hot-melt, and wherein the activating the hot melt comprises heating the adhesive using at least one of a light source, ultrasonic heating, or direct contact with a heat source.  (as taught by Colson)
WO ‘848/Satoh et al ’637/Colson et al ‘880 fail to disclose: 
Providing an adhesive layer covered by a liner; arranging the adhesive on the strip with the liner facing away from the strips; and removing the liner after activating the adhesive in the first and second regions. 
Examiner takes Official Notice that it is old and well known to having a liner on a hot melt adhesive film and one having ordinary skill in the art would use the adhesive layer in the manner as claimed by the applicant in order to properly connect the elements together. 
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/041848 (also disclosed as Applicant Admitted Prior Art (AAPA) ) and Satoh et al 2016/0231637 as applied to claim 6 and further in view of Lamontagne et al 2006/0196613.
In regard to claim 15, WO ‘848 discloses:
An electrical resistance is less than 1000 MQ per square (WO ‘848, abstract).
WO ‘848/Satoh et al ‘637 fail to disclose:
An insulating layer having breakdown voltage exceeding 20kV.  
Lamontagne et al ‘613 discloses: 
An insulating layer (3) having breakdown voltage exceeding 20kV. (states that aluminum oxide can be used which has breakdown value between 3-7MV) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘848/Satoh et al ‘637 to include the insulating layer as taught by 
Claim 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/041848 (also disclosed as Applicant Admitted Prior Art (AAPA) ) and Satoh et al 2016/0231637 as applied to claims 1 and 21 further in view of Friedman et al 2012/0033287.
In regard to claim 16, WO ‘848/Satoh et al ‘637 fail to disclose:
An airtight sealing arranged between the first and second substrate for creating a substantially airtight space between the first and second substrate, said space being filled with an inert gaseous medium.  
Friedman et al ‘287 disclose:
An airtight sealing (225) arranged between the first and second substrate (205,215) for creating a substantially airtight space between the first and second substrate, said space being filled with an inert gaseous medium.  (paragraph [0038])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘848/Satoh et al ‘637 to seal the first and second substrates and fill with an inert gaseous medium as taught by Friedman et al ‘287 in order to provide an insulating effect for the device.  
In regard to claim 26, WO ‘848 discloses:
Providing the first translucent substrate (5), arranging the second substrate (4) in a spaced apart manner from the first substrate so that the strips (10-13) extend between the first and second substrates.

Providing an airtight sealing between the first and second substrates.   
Friedman et al ‘287 disclose:
An airtight sealing (225) arranged between the first and second substrate (205,215) for creating a substantially airtight space between the first and second substrate.  (paragraph [0038])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of WO ‘848/Satoh et al ‘637 to seal the first and second substrates as taught by Friedman et al ‘287 in order to allow an inert gas to be place within the device in order to create and insulating effect.  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/041848 (also disclosed as Applicant Admitted Prior Art (AAPA) ) and Satoh et al 2016/0231637 as applied to claim 21 and further in view of Colson et al 2014/0053989.
In regard to claim 25, WO ‘848/Satoh et al ‘637 disclose
Wherein said providing a flexible hinge part (7) comprises connected two space apart regions to fixedly connect the slat (10-13) to one region and the second substrate (4) to the other region.
WO ‘848/Satoh et al ‘637 fail to disclose:
An adhesive tape having two spaced apart adhesive regions that are elongated in the first direction; and for each slat, arranging the adhesive tape on the slat to fixedly connect the slat to one adhesive region of the adhesive tape, and to fixedly connect the other adhesive region to the second substrate.  

An adhesive tape. (paragraph [0068])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive tape to connect the regions of the hinge to the slat and substrate as taught by Colson et al ‘989 since such is known as an appropriate means to affix slats to another element. Adhesive tape is low cost but effective. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




/JEREMY C RAMSEY/Examiner, Art Unit 3634